DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 19- 22 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2502517 (Glatz) in view of Jin in US Publication 2014/0202512.
Regarding Claim 19, Glatz teaches an outdoor shelter, comprising: at least one frame member (1) having an opening (at the outer end thereof); a canopy (the fabric canopy) configured to be supported by the at least one frame member, and a spring-loaded plug insert (2/5/11) for facilitating a fitting of the canopy over the at least one frame member of the outdoor shelter, the spring-loaded plug insert comprising: a base member (11) defining a cavity (within the walls of the element), the base member configured to be inserted into the opening of the at least one frame member of the outdoor shelter; a displaceable plug member (2/5) slidably received within the cavity of the base member, the displaceable plug member including an end portion (the outer end thereof) for attaching to the canopy of the outdoor shelter; and a spring member (4) configured to bias the displaceable plug member in an extended position relative to the base member; wherein the displaceable plug member is configured to be displaced by a user to a retracted position relative to the base member in order to facilitate the fitting of the canopy over the at least one frame member of the outdoor shelter. Glatz is silent on the structure of the canopy. Jin teaches a canopy (33) receiving the end portion of a pole (23), the canopy further comprising at least one pocket structure (see Fig. 12), the at least one pocket structure including a pocket fabric sheet (50) at least partially spaced apart from a canopy fabric material, the pocket fabric sheet and the canopy fabric material together defining a pocket cavity (53); and wherein the pocket cavity of the at least one pocket structure of the canopy is configured to receive the end portion of the pole therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canopy of Glatz by using a reinforced canopy as taught by Jin in order to protect the canopy from constant wear and tear from the pole.
Regarding Claim 20, Glatz, as modified, teaches that the end portion of the displaceable plug member of the spring-loaded plug insert further comprises a curved surface (A) defining a finger recess for receiving a finger of the user when the user displaces the displaceable plug member to the retracted position. 
Regarding Claim 21, Glatz, as modified, teaches that when the displaceable plug member of the spring-loaded plug insert is displaced by the user to the retracted position, the spring member of the spring-loaded plug insert is configured to be compressed. 
Regarding Claim 22, Glatz, as modified, teaches that the canopy of the outdoor shelter comprises a roof canopy, the at least one frame member of the outdoor shelter comprises a roof frame member, and the end portion of the displaceable plug member attaches the roof canopy to the roof frame member of the outdoor shelter (the Glatz device can be used so that the frame member is a roof frame member and the canopy is a roof canopy). 

Allowable Subject Matter
Claims 1, 3, 4, 6-9, 11, 12, and 14-18 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Jin teaches the canopy structure in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636